Cassidy & Associates Attorneys at Law 9454 Wilshire Boulevard Beverly Hills, California 90212 Email:CassidyLaw@aol.com Telephone: 202/387-5400 Fax: 949/673-4525 August 12, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Form S-1 for ACCESS US OIL & GAS, INC. Please find attached herewith for filing the instant Registration Statement on Form S-1 for Access US Oil & Gas, Inc. (the “Company”). We look forward to receiving any comments from the Commission following its review and evaluation of the Registration Statement.For any questions or concerns in the interim, please do not hesitate to contact Lee Cassidy, Esq. at (202) 387-5400 or me at (310) 709-4338.In addition, we request that all electronic copies of any comment letters or other correspondence from the Commission to the Company also be forwarded to Lee Cassidy and me at lwcassidy@aol.com and tony@tonypatel.com, respectively. Sincerely, /s/ Anthony A. Patel Anthony A. Patel, Esq. Cassidy & Associates
